DUVAL, Circuit Justice.
This is a case depending on the terms of the shipping article. The voyage was to commence at Baltimore, and proceed to Batavia; thence, if required, to one or more ports beyond the Cape of Good Hope, and back to Baltimore. The terms of the articles are plain, and must have been clearly understood by the parties. There is a difference of opinion as to the effect of the voyage from Baltimore to Batavia; the difference commences thereOn the one hand, it has been contended that the extension of the voyage to Japan was not justified' by the articles, and that the ship was engaged in an unlawful, commerce; on the other, that it was in pursuance of the terms of the articles, and that that commerce was lawful. The court have no doubt on this point. It appears to them to-be within the letter and spirit of the shipping articles, and that there was nothing in the voyage repugnant to the principles of neutral rights. The condemnation at Bombay under the orders in council cannot be-regarded by this court. This court denies the legality of the orders in council, which, are founded on the prostration of the principles of neutral rights and in their decisions they will respect, only the general law of nations.
The only question about which a doubt can arise is, as to the time when the claim of the mariners for wages, whilst at Batavia, shall cease. The court think it a case in. which they ought to exercise a discretion,, more particularly as the vessel waited at Batavia for' some time for instructions. They are of opinion, and so order, adjudge, and decree, that the mariners be paid to an. *1035intermediate day between the 3d day of June. ISOS, the time when the vessel was unladen, and the 27th April, ISOS, the time of her sailing from Batavia, that is to say, until the 15th November, ISOS. That the representatives of the mariners who died before that day receive wages until the time of their decease; and of them who died afterwards, receive in common with the survivors, until the 15th November, 180S.